Citation Nr: 1217221	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The evidence shows that the Veteran had extensive in-service noise exposure and he has given competent lay evidence that he experienced hearing loss symptoms during military service and was told that he had hearing loss during military service.

2.  The competent evidence of record shows that the Veteran's currently diagnosed right knee disorder is related to military service.

3.  The competent evidence of record shows that the Veteran does not have a diagnosis of a right ankle disorder for VA purposes.

4.  The competent evidence of record shows that the Veteran does not have a diagnosis of a hernia for VA purposes.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  A right knee disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A right ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A hernia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The evidence of record shows that, with the exception of his entrance examination, all of the Veteran's service treatment records have been found to be unavailable.  The Board is satisfied that the evidence of record shows that VA has made sufficient efforts to secure any additional service records for the Veteran and has notified him of the records which are unavailable.  In a letter dated in April 2007, VA notified the Veteran that his records were unavailable, informed him of the actions taken in the attempt to locate the records, and asked the Veteran that he submit any service treatment records in his possession.  The Veteran has also received a rating decision, statement of the case, supplemental statement of the case, and Board remand which commented on the Veteran's missing service treatment records.  In light of the above, the Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with 38 C.F.R. § 3.159(e) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  In cases where the Veteran's service treatment records are not obtainable, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  In October 2009 the Board remanded the claims on appeal, in part so that an attempt could be made to obtain all pertinent records from a private physician identified by the Veteran in an August 2009 Board hearing.  In accordance with the Board remand, in December 2009 the Veteran was sent a letter asking him to complete and return an Authorization and Consent to Release Information form for the private physician he had identified in the August 2009 Board hearing.  The Veteran has never submitted the consent form or otherwise provided any medical records from that private physician.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, another remand would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Thus, the Board is satisfied that there was substantial compliance with its October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Finally, VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An April 1980 service entrance audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
20
5
5
0
30

After separation from military service, in an August 2009 Board hearing, the Veteran reported that his military duties were to prepare munitions and deliver them to aircraft for loading.  He reported that he was exposed to noise both from the delivery vehicles and from the aircraft.  The Veteran reported that for the first few years he was not provided with hearing protection, but that he was eventually supplied first with earplugs, and later with earmuffs.  He stated that on a normal workday, he would visit the flight line with munitions four to five times.  The Veteran reported that he noticed hearing problems, particularly in his left ear, when he was stationed in Germany.  He stated that he underwent audiological testing at the time, in approximately November or December 1985, which showed a "drop" of 5 decibels in his left ear.  The Veteran stated that he was told he had hearing loss and that it was permanent.

A February 2010 VA audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
25
45
LEFT
5
0
5
45
70

Using the Maryland CNC word list, speech recognition was 100 percent in the right ear and 100 percent in the left ear.  Accordingly, the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran reported that he had been exposed to noise during military service due to his duties in munitions maintenance, and after separation from military service, both occupationally and recreationally.  The examiner found that high frequency loss in the left ear was documented at the time of military enlistment in April 1980.  After reviewing the available evidence, the examiner opined that "[d]ue to the paucity of available[ ]information regarding the [V]eteran[']s hearing status during military service or at separation, this examiner is unable to determine the cause of the hearing loss . . . or the alleged relationship to military service without resort to mere speculation."

The claim on appeal is unusual, as the lack of medical evidence has made it impossible for a medical opinion to be rendered without resort to speculation.  In spite of the February 2010 VA examiner's assessment, the available medical evidence of record clearly shows that the Veteran did not have hearing loss for VA purposes at the time of his entrance into military service in 1980.  While there was evidence of decreased hearing in the left ear at entrance, this does not show evidence of a pre-existing left ear hearing loss disability.  There also is no clear and unmistakable evidence of a pre-existing left ear hearing loss disability.  Thus, the Veteran is considered sound at entry into service and the issue is whether the Veteran's present bilateral hearing loss was incurred during his military service.  See 38 C.F.R. § 3.304(b).

As the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, the medical evidence demonstrates that the Veteran incurred bilateral hearing loss at some point between April 1980 and February 2010.  Unfortunately, the lack of any further medical evidence makes it impossible to determine when the hearing loss began.

The evidence of record demonstrates that the Veteran had significant noise exposure both during military service and after separation from military service.  The Veteran reports that he was exposed to extensive noise from vehicles and aircraft due to his military duties.  The Veteran's service personnel records demonstrate that he served in the Air Force as a munitions system technician for over 12 years.  The Board finds that this type and length of service is consistent with extensive noise exposure.  In addition, the Veteran has reported experiencing significant occupational and recreational noise exposure after separation from military service. 

While there is no medical evidence that allows for an etiological determination to be made, the Veteran has given competent lay evidence which is relevant.  Specifically, the Veteran reported that he noticed hearing loss during military service, particularly in his left ear, and was told at the time by service medical personnel that he had hearing loss.  The Veteran's statements are competent to demonstrate both that he experienced difficulty hearing and that he was told he had hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, such as experiencing loud noises in service).  At the same time, as he is not a physician, the Veteran is not competent to make a determination that he had a diagnosis of hearing loss for VA purposes during military service, or that his currently diagnosed hearing loss is related to the symptoms he experienced during military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, the Veteran's inability to provide a competent etiological opinion is not evidence that the Veteran's currently diagnosed hearing loss is not related to military service.  The simple fact is that there is no evidence for or against such a finding.  The Board notes that one of the most significant reasons for this lack of evidence is the fact that the Veteran's service treatment records are unobtainable, due to no fault of the Veteran.  As such, the Board has a heightened obligation to carefully consider the benefit of the doubt rule.  O'Hare, 1 Vet. App. at 367.  The evidence of record shows that it is not possible to make a medical determination as to the etiology of the Veteran's currently diagnosed hearing loss.  However, the evidence shows that the Veteran had extensive in-service noise exposure and he has given competent lay evidence that he experienced hearing loss symptoms during military service, and was told that he had hearing loss during military service.

As the medical evidence is evenly weighted for and against an in-service etiology, applying the doctrine of reasonable doubt, the Board finds that the Veteran's currently diagnosed hearing loss is related to military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for bilateral hearing loss is warranted.




Right Knee

The Veteran's service entrance examination is negative for any pre-existing right knee disorder.

After separation from military service, in a February 2010 VA joints examination report, the Veteran reported that he had experienced a knee injury during military service in 1983.  He reported that, at the time, he experienced swelling of the right knee, and fluid was eventually aspirated.  The Veteran reported that, after this, his symptoms improved, though he still experienced pain.  He reported that the pain increased after his separation from military service.  On physical examination, the Veteran had right knee limitation of flexion to 100 to 110 degrees.  The diagnosis was patellofemoral syndrome of the right knee with a restriction of flexion.  The examiner opined that the Veteran's right knee injury with residual patellofemoral syndrome was at least as likely as not caused by or a result of military service.

The evidence of record shows that the Veteran's currently diagnosed right knee disorder is related to military service.  While there is no medical evidence of record that the Veteran had a right knee disorder during military service, the Veteran's service treatment records are unobtainable, due to no fault of the Veteran.  The medical evidence of record shows that the Veteran has a current diagnosis of a right knee disorder.  In addition, the only competent etiological evidence of record is the February 2010 VA joints examination report, which opined that the Veteran's right knee disorder was at least as likely as not caused by or a result of military service.  There is no evidence of record which contradicts this opinion, or otherwise indicates that the Veteran's currently diagnosed right knee disorder is not related to military service.

Accordingly, the Board finds that the Veteran's currently diagnosed right knee disorder is related to his active military service.  Gilbert, 1 Vet. App. 49.  As such, service connection for a right knee disorder is warranted.



Right Ankle and Hernia

The Veteran's service entrance examination is negative for any pre-existing hernia or right ankle disorder.

After separation from military service, in a February 2010 VA joints examination report, the Veteran reported that he had experienced a severe right ankle sprain during military service, in approximately 1984 or 1985.  He reported that, at the time, there was marked swelling and ecchymoses.  The Veteran reported that he was treated with cast immobilization for six to eight weeks with some residual pain with prolonged standing and climbing, as well as associated stiffness, but which was not incapacitating.  On physical examination, no right ankle abnormalities were noted.  The diagnosis was normal right ankle examination.  The examiner opined that the Veteran's remote right ankle sprain, without residual, was at least as likely as not caused by or a result of military service.

In a February 2010 VA digestive conditions examination report, the Veteran reported that he underwent a right inguinal hernia repair during military service.  He stated that there were no complications from the surgery, no recurrence of the hernia, and he did not presently have any symptoms related to the hernia.  On physical examination, the Veteran did not have a hernia, and his right inguinal area was normal.  The diagnosis was status post right inguinal herniorrhaphy without residual.  The examiner opined that it was at least as likely as not that the Veteran's hernia was related to military service, but stated that there was no residual from the hernia surgery.

The competent evidence of record shows that the Veteran does not have a diagnosis of a right ankle disorder or a hernia for VA purposes.  There is competent lay evidence of record that the Veteran experienced a right knee injury and an inguinal hernia during military service.  However, there is no medical evidence that the Veteran has ever had a diagnosis of a right knee disorder or a hernia for VA purposes at any point relevant to the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  The only post-service medical evidence of record are the February 2010 VA medical examination reports.  These reports stated that, while the Veteran experienced an in-service right ankle sprain and an inguinal hernia, there were no residuals from either disorder.  

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of a right ankle disorder and a hernia.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of a right ankle disorder and a hernia.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the competent evidence of record shows that, while the Veteran experienced a right ankle injury and an inguinal hernia during military service, both conditions resolved prior to the date of the Veteran's claim, and he has no residuals.  As such, service connection for a right ankle disorder and a hernia is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as competent evidence of record shows that the Veteran does not have a diagnosis of a right ankle disorder or a hernia for VA purposes, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a right knee disorder is granted.

Service connection for a right ankle disorder is denied.

Service connection for a hernia is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


